UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7495


ELIHUE MAHLER,

                   Plaintiff - Appellant,

             v.

ABDUL H. JAMALUDEEN, Doctor/M.D,

                   Defendant - Appellee,

             and

CORPORAL COX, Corporal; DEPUTY BAPTISTE, Deputy,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01468-AJT-IDD)


Submitted: April 4, 2019                                      Decided: May 13, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Elihue Mahler, Appellant Pro Se. Grace Morse-McNelis, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Elihue Martin Mahler appeals the district court’s orders and judgment denying

relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and hold

that Mahler’s cause of action against Dr. Jamaludeen did not accrue until the subsequent

x-ray evaluations in 2016. As such, Mahler’s appeal was not barred by the statute of

limitations. However, we nonetheless agree with the district court that he failed to

establish the subjective component of his deliberate indifference claim. See Jackson v.

Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (providing standard).          The undisputed

medical records show that Dr. Jamaludeen relied on a radiologist report that found no

abnormalities in Mahler’s left wrist or forearm. E.R. 165–66. Therefore, Mahler’s claim

that Dr. Jamaludeen intentionally lied about his arm being broken is entirely unsupported

by the evidence. See Scott v. Harris, 550 U.S. 372, 380 (2007).

       Accordingly, we affirm the district court. * Mahler v. Jamaludeen, No. 1:17-cv-

01468-AJT-IDD (E.D. Va. filed Dec. 3, 2018 & entered Dec. 4, 2018). We also deny

Mahler’s pending motion to compel an expert witness. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               AFFIRMED


       *
          In his informal brief, Mahler does not challenge the district court’s rejection of
his excessive force claims, so he has forfeited appellate review of that portion of the
district court’s judgment. See 4th Cir. R. 34(b); Jackson, 775 F.3d at 177 (“[O]ur review
is limited to issues preserved in [the informal] brief.”).


                                             3